DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application #17/054,222 filed on 11/10/2020 in which claims 1-7 have been presented for examination in a first action on the merits.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/10/2020 and 07/19/2021 have been considered and placed of record. Initialed copies are attached herewith.
Priority
As required by M.P.E.P. 201.14(e), acknowledgement is made of applicant's claim for priority based on US provisional applications #62/675,921, filed on 05/24/2018.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3,5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ragsdale US 2007/0231873 in view of Konstantinovich et al., (Konstantinovich) RU 2364021(both cited by Applicants).
Regarding claim 1:Ragsdale discloses and shows in annotated Fig. 1 below: A regulated storage capacitor charging device(electroporation 100) comprising: an output line(at V+) and a common line(common line construed as the lower line; see annotated Figs. 1 below and Fig. 4) for connecting therebetween an energy storage capacitor(110/410) that has to be 5charged(by charging circuit 105) to a predefined maximum charging voltage(V+); and a control unit(see Fig. 4; element 430) configured to constantly sense the voltage on the storage capacitor(410; Fig. 4) and upon detecting that a predefined 20maximum charging voltage has been reached to react in at least one of the following ways: (a) stop charging the storage capacitor(110/410), and (115/415) so as to discharge the storage capacitor through the load(120)(See ¶[0032]).
Ragsdale does not teach the limitations of: 
an AC source configured to output an AC voltage between the common line and an output terminal thereof; a charging unit comprising an N-stage Cockroft-Walton circuit (N represents any integer of 1 or more) , first and 10second terminals thereof connected to the output terminal of the AC source and to the common line respectively and an output terminal thereof connected to the output line, wherein the capacitance of each capacitor in the charging unit is substantially smaller than that of the storage capacitor to 15be charged; an output switch operatively coupled to connect and disconnect a load to the storage capacitor
Konstantinovich discloses factual evidence of a cascade voltage multi-stage Cockroft-Walton charging circuit (see Fig. 3 and page 4, lines 6-7; note charging circuit 6 is a Cockroft-Walton charging circuit) which is powered by an AC source (see page 5; lines1-2) for charging  an energy storage capacitor(5).
Ragsdale and Konstantinovich storage capacitor charging analogous art. Therefore it would have been obvious to one having ordinary skill in the art to modify Ragsdale by including a Cockroft-Walton voltage multiplier circuit into the system of Ragsdale so as to increase the charging voltage by N, where N is the number of capacitors since it was known in the that the use of a Cockroft-Walton voltage multiplier circuit is widely used in electronic devices and one of ordinary skill in the art would have been motivated to try since a patent claim can be proved obvious by showing that the claimed combination of elements was “obvious to try,” particularly when there is a design need or market pressure to solve a problem and there are a finite number 
Accordingly claims 1 and 5 would have been obvious.
Regarding claim 2, Ragsdale in view of Konstantinovich discloses all the claimed invention as set forth and discussed above in claim 1. Ragsdale further discloses, wherein the storage capacitor(110/410) constitutes a part thereof(see annotated Fig. 1).
Regarding claim 3, Ragsdale in view of Konstantinovich discloses all the claimed invention as set forth and discussed above in claim 1. Konstantinovich further discloses, wherein the AC source comprises a step-up transformer(see Konstantinovich; Page 2, Lines 6-10; note-the voltage is increased by using a step-up transformer).
Regarding claim 5, Ragsdale in view of Konstantinovich discloses all the claimed invention as set forth and discussed above in claim 1. Ragsdale further discloses, wherein the load(120) is an Electroporation Cell (EPC)(see ¶[0004]-[0005]; [0030]-[0031],[0034] and Figs. 1 and 4).

    PNG
    media_image1.png
    670
    902
    media_image1.png
    Greyscale

Claims 4,7 are rejected under 35 U.S.C. 103 as being unpatentable over Ragsdale US 2007/0231873 in view of Konstantinovich et al., (Konstantinovich) RU 2364021 as applied to claims 1 and 6 above in further view of KSR.
Regarding claims 4 and 7, Ragsdale in view of Konstantinovich discloses all the claimed invention as set forth and discussed above in claims 1 and 6. However, the combination of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to avail of the known fact in a RC circuit that a capacitor is fully charged after 5 time constants at which moment the capacitor voltage equal the maximum DC voltage of source at steady state in which moment the frequency which is inversely proportional to the time constant is necessarily decreased and therefore configuring the control unit to decrease the frequency of the AC source 9WO 2019/224819PCT/IL2019/050576 upon detecting that the voltage on the storage capacitor has reached a predefined distance from the predefined maximum charging voltage so as to improve the adjustment accuracy of the maximum charging voltage would be obvious to try since it takes 5 time constant to fully charge or discharge a capacitor. Furthermore a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. Additionally, a patent claim can be proved obvious by showing that the claimed combination of elements was “obvious to try,” particularly when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions such that a POSITA would have had good reason to pursue the known options within his or her technical grasp.
Accordingly claims 4 and 7 would have been obvious.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        January 27, 2022